Citation Nr: 0913684	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Gregory Keenan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  The Veteran died in February 2005.  The Appellant is 
his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the claims file. 

In October 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA) to address the 
extent to which the Veteran's PTSD contributed to his death.


FINDINGS OF FACT

1.	The Veteran died on February [redacted], 2005, at the age of 80; 
the immediate cause of the Veteran's death as shown on the 
death certificate was hip fracture due to cerebrovascular 
accident.

2.	At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD).

3.	Competent medical evidence has shown that it is as likely 
at not that the Veteran's PTSD was a contributory cause of 
his death.


CONCLUSION OF LAW

The Veteran's service connected PTSD did contribute 
substantially or materially to cause his death.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Given the disposition 
reached in this case, the Board finds that VA has met its 
duty to notify and assist the appellant in the development of 
the claim on appeal.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Analysis

The Board observes that the Veteran died in February 2005 at 
the VA Medical Center in Memphis, Tennessee.  His death 
certificate lists hip fracture due to cerebrovascular 
accident as the cause of death.  An autopsy was not 
performed.

The record shows that the Veteran was service connected for 
PTSD at the time of his death.

The Appellant, through her representative, has argued that 
the Veteran's PTSD along with his hypertension and heart 
conditions led to his strokes in March 1987 and January 2005.  
These strokes in turn resulted in left-sided weakness.  
Ultimately, this left-sided weakness combined with a fall 
caused the Veteran's left hip fracture, which, as noted 
above, was determined to be the cause of death.  In an effort 
to determine whether such a chain of causation could be 
established to connect the Veteran's PTSD to his hip 
fracture, the Board obtained an advisory medical opinion from 
VHA.  In December 2008 a VA neurologist, after reviewing the 
claims folder, found:

Based on review of the medical literature in the 
context of this veteran's claim, it does seem as 
likely as not that his longstanding PTSD did 
contribute to his hypertension, which in turn 
contributed to his coronary artery disease, MI and 
cardioembolic stroke.  It is unlikely that he would 
have hypertension or coronary artery disease solely 
as a result of PTSD, but again, it is as likely as 
[not] that PTSD exacerbated these conditions and 
this contributed to his stroke.  His ultimate death 
was due to complications following his hip 
fracture, but as his hip fracture was caused by 
[left] sided weakness following his stroke, it is 
as likely as not that his PTSD thus did indirectly 
contribute in part to his ultimate death.

While the neurologist's terminology is ambiguous as to 
whether there was a causal or merely casual relationship 
between the Veteran's service connected PTSD and his death, 
the Board applies the benefit of the doubt doctrine and finds 
in favor of the Appellant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


